Citation Nr: 0202761	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  97-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
shoulder injury.

3.  Evaluation of post-traumatic seizure disorder, currently 
rated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to January 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  
This appeal has been continued from an original rating action 
in May 1997 which granted service connection for a post-
traumatic seizure disorder effective from the date the 
original claim was received, December 19, 1996.  The 20 
percent rating for post-traumatic seizures is effective from 
that date, as well.  That rating action also denied 
entitlement to service connection for the head and shoulder 
disorders at issue.

The veteran had a personal hearing on his appeal before the 
undersigned Board member at the RO in January 2000. A 
transcript of that hearing is on file.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, the Court granted the VA Secretary's unopposed 
motion to remand the appeal to the Board, and vacated the 
Board's decision.  The Secretary had moved to have the Board 
readjudicate the claim in light of new provisions enacted 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  


FINDINGS OF FACT

1.  There are no current residuals of the veteran's 
in-service head injury other than the service-connected post-
traumatic seizure disorder.

2. There are no current residuals of a left shoulder injury.

3.  The veteran has not had a major seizure in many years, 
and he does not have at least five to eight minor seizures 
weekly on average.

4.  The service-connected post-traumatic seizures do not 
present an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury other than the currently 
service-connected post-traumatic seizure disorder were not 
incurred or aggravated in peacetime service.  38 U.S.C.A. § 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).

2.  Residuals of a left shoulder injury were not incurred or 
aggravated in peacetime service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

3.  The criteria for a disability rating in excess of 20 
percent for post-traumatic seizures are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.124a, Diagnostic Code 8910, 8911 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case, a supplemental statement of the case, and other 
correspondence, informing him of the evidence necessary to 
substantiate his claims and of the criteria needed to be 
satisfied.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  VA sent the veteran a copy of its rating 
decision, statement of the case, and supplemental statement 
of the case.  VA became more specific with him in March 1998, 
by advising him, very specifically, of the type of evidence 
which, facts permitting, would warrant a higher rating for 
his seizure disorder.  

During the hearing before the undersigned in April 2000, the 
Board Member asked the veteran what left shoulder problem he 
had and why he felt it was related to service, what happened 
to him during service, how his left shoulder felt immediately 
after service and currently, whether a doctor had ever 
related his left shoulder disorder to service, and if he 
wanted to hold the record open so that additional evidence 
could be submitted.  The Board Member also asked the veteran 
questions about his head injury claim and asked the veteran 
and his spouse questions concerning the frequency, type, and 
duration, etc. of his seizures.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  For example, VA advised 
him in March 1997 that it had requested medical evidence from 
a private physician whom he had indicated had treated him, 
and VA had written the private physician requesting the 
evidence before doing so, also in March 1997.  The veteran 
apparently communicated with the doctor, per VA's suggestion, 
and the veteran then obtained it and submitted it, in May 
2000.  Furthermore, VA also requested, in March 1997, and 
then received, in April 1997, the veteran's service medical 
records from the National Personnel Records Center.  

During the hearing in January 2000, the Board Member explored 
the possibility of additional evidence and left the file open 
in order to afford the veteran an opportunity to submit 
additional evidence.  The Board Member's actions comply with 
38 C.F.R. § 3.103 (2001).

VA further advised the veteran in its January 2001 motion to 
remand the matter to the Board that he could submit 
additional evidence.  The Court granted the motion, and the 
veteran has had more than 13 months since then, within which 
to do so.  All pertinent identified existing obtainable 
evidence necessary for the determination of the claims 
appears to be of record.  There are of record service, VA, 
and private medical records relating to his claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as amended 
[see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and the duty 
to assist and the duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, it assisted the veteran 
with and adjudicated his claims consistent with the VCAA.  
Moreover, the RO's actions comply with the amendments to 
38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.


Factual background

Service medical records show that the veteran sustained 
multiple contusions of his head and body in April 1960 from 
an unspecified cause.  X-rays of his skull, left scapula and 
left clavicle in May 1961 were termed essentially negative.  
Following an automobile accident in June 1961, the veteran 
was seen for complaints of a headache, in July 1961.  In 
August 1961, he was observed for convulsions.  A history of a 
head injury in May 1961 was recorded.  He had been struck on 
the head by a ball and hook weighing approximately 30 pounds 
that had fallen 30 feet on board ship.  He was struck on the 
left side but did not lose consciousness.  There had been a 
small laceration of the left forehead and shoulder, which had 
been sutured at a dispensary.  Otherwise, he had been well.  
This injury was not felt to have been neurologically 
significant.  His first and only seizure reportedly had 
occurred in August 1961.  He had felt dizzy and had gone to 
his bunk and started to undress and was amnesic for any 
subsequent events.  Witnesses observed a convulsive seizure 
whereby he shook all over, slid off a bed, had his eyes open, 
lost consciousness, and was unresponsive.  As he was observed 
recovering, he was confused, dazed, groggy, difficult to 
arouse, and puzzled as to why he was being "awakened."  
Neurological and physical examinations in August 1961 were 
normal.  A lumbar puncture revealed normal spinal fluid.  
Skull X-ray and electroencephalogram (EEG) were completely 
within normal limits.  He was returned to duty with the 
impression that he had had a seizure.

The service medical records show that the veteran had another 
convulsive episode in November 1962.  He reportedly had been 
performing his normal duties when he suddenly felt dizzy.  He 
remembered nothing of the next 3-6 minutes and then recalled 
a group of people standing around him.  Witnesses stated that 
he shook all over and twitched around.  On awakening he was 
confused, incoherent and apparently disoriented to time and 
place.  He was given medication for a headache but nothing 
else.  He was transferred to a station hospital.  The 
physical examination was essentially negative.  Grand mal 
epilepsy was diagnosed.  He was transferred to a Naval 
hospital for further evaluation.  The general physical 
examination, neurological evaluation, skull X-rays, and 
cerebral spinal fluid were within normal limits.  An EEG was 
borderline irregular in that hyperventilation response was 
suggestive of seizure potential.  An EEG was interpreted as a 
normal study in a basically dysrhythmic EEG.  The diagnosis 
was revised to post-traumatic seizures.  He was found to be 
fit for full duty.

A VA cranial nerve examination in April 1997 was normal.

On VA general medical examination in April 1997, the 
veteran's skin was normal in pertinent part, as was his 
posture.

On VA examination for brain disease or injury in April 1997, 
it was indicated that the veteran was under treatment for 
seizures and took Dilantin daily.  His last grand mal seizure 
reportedly had been 9 years earlier.  Clinically, he had 
slight nystagmus on lateral gaze of both eyes.  There was no 
tumor, malignancy, motor or sensory impairment of the cranial 
nerves, functional impairment of the peripheral autonomic 
nervous system, or psychiatric abnormality.  The diagnosis 
was post-traumatic seizure disorder.

On VA joint examination in April 1997, the veteran reported 
that he had pain and stiffness of the shoulder exacerbated by 
the weather and morning stiffness.  Clinically, there was no 
swelling, deformity, or limitation of motion of the 
shoulders.  There was crepitus on movement of the right 
shoulder.  The impingement sign of both shoulders was 
negative.  Range of motion of both shoulders was normal.  The 
diagnosis was history of arthralgia.  X-rays of the shoulders 
revealed slight prominence of the soft tissues in the 
axillary area, probably muscular.  The radiographic 
impression was essentially negative bilateral shoulder 
joints.

A private physician's report received in August 1997 showed 
that the veteran had been treated for epilepsy since 1968.

An October 1997 VA outpatient clinical report indicates that 
the veteran was employed as an autobody worker with minimal 
problems.  He complained of occasional headaches associated 
with having had a previous head injury.  He reported 
nervousness also.  He had had some visual problems with 
blurred vision.  Marked stiffness and arthritic changes of 
the shoulders were recorded.  He described having had mini-
seizures.  He reportedly had had one in September, three in 
August, two in July, and six in June.  He described these 
seizures as associated with visual changes and a sensation of 
a seizure coming on.  They were more consistent with partial 
complex than tonic-clonic seizures.  The physical examination 
showed that his head was normocephalic and atraumatic.  
Extraocular muscles were intact.  His pupils were equally 
round and reactive to light and accommodation.  His sclerae 
were nonicteric and clear.  The fundoscopic examination 
showed no arteriovenous malformations.  The cranial nerves 
were grossly intact.  The neurological examination was termed 
nonfocal.  The impressions included a history of tonic-clonic 
seizures and what appeared to be breakthrough versus partial 
complex seizures and complaints of visual problems with a 
perfectly normal eye examination.

In May 1998 the veteran's wife reported that he had had three 
seizures in June 1997, two in July, three in August, and one 
in September 1997, one in January 1998, two in February, and 
two in April 1998, lasting 10 to 20 minutes.  When he felt 
one coming on, he would lay down or go off by himself.  There 
were some seizures which he did not know he was having.  He 
would get an ashen look in his face and lips, his eyes would 
dilate, and he would appear to be staring intently.  During 
the seizure, he could not see or hear his wife and could not 
remember having the seizure. She estimated that he had 25 to 
30 seizures a year, and also that he had 10 to 15 of these 
seizures a year lasting up to 10 minutes.

In June 1998, VA outpatient treatment records show that the 
veteran had not had any generalized seizures for 10 years.  
He had had partial seizures two to six times a month.  These 
consisted of visual symptoms of squiggly lines, occasionally 
things moving away, and, at other times, a strange feeling.  
The impression was that he was still having partial seizures.

The January 2000 hearing transcript reflects the veteran's 
sworn testimony that he had shoulder arthritis from the 
injury during active service when he was hit by the falling 
ball and hook.  He had experienced shoulder pain and had to 
have stitches.  Following service, he would just take Tylenol 
or aspirin when he had shoulder pain.  He could feel his 
arthritis.  He also stated that he had double vision which 
might have resulted from the in-service injury.  He had been 
prescribed 400 milligrams of Dilantin a day for seizures.  
This had eliminated his seizures, as far as he knew.  It had 
been several years since he had had a grand mal seizure.  He 
reportedly had five to seven mini-seizures a year before the 
daily dose of Dilantin was increased.  He described a minor 
seizure as "swirly" things before his eyes, feeling faint, 
and having to be by himself or lay back.  As a result of his 
seizures, he avoided crowds.

Service connection claims

Pertinent law and regulations

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303(a), (b), and (d).

Analysis

I. Service Connection, Head Injury Residuals

The veteran appears to be claiming that in addition to the 
service-connected post-traumatic seizures, he has other 
residuals of an in-service head injury.  Review of the record 
reveals that he has specifically cited double vision and how 
his seizures affect his social life, including by causing him 
to avoid crowds (Transcript at 5-6) and by causing 
nervousness (October 1997 VA medical record).  

The service medical records showed normal skull X- rays and 
normal physical findings of the head following the injury in 
May 1961.  The left forehead laceration is not claimed to be 
present currently and has not been shown since service 
despite skin examination.  The veteran was treated for a 
headache in July 1961 and November 1962, and while he 
complained of headaches on VA evaluation in October 1997, 
neither headaches nor post-traumatic headaches were 
diagnosed.  No visual problems have been diagnosed currently 
or attributed to his in-service head injury either.  The 
August 1961 findings of normal skull X-ray, neurological 
examination, EEG results and spinal fluid testing support the 
conclusion that there is no additional residual of the head 
injury.  Such normal findings were again shown in November 
1962, more than a year later, still during active service, 
except for the EEG finding pertaining to seizure activity.  
The VA neurological findings in April 1997 were normal.  
Additionally, while the veteran had nystagmus on VA 
examination in April 1997, no eye disability was diagnosed or 
related to in-service head trauma.  Moreover, while the 
veteran asserts that he has double vision which might be due 
to his in-service head injury, diplopia has never been 
diagnosed.  Psychiatric abnormality was examined for but not 
found on VA examination in April 1997.

The evidence in this case shows no current disability from 
in-service head injury, other than the service-connected 
post-traumatic seizures.  Under such circumstances, the claim 
for service connection must be denied.

The Board has considered the veteran's testimony.  However, 
the medical examination reports are deemed more probative in 
showing no residuals of the in-service head injury other than 
the seizure disorder.  After clinical findings were obtained 
and considered on a number of occasions in the current forum, 
there were no other diagnosed disabilities despite the 
history, complaints and findings.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

II. Service Connection, Left Shoulder Injury Residuals

Service X-rays of the veteran's left clavicle and the left 
scapula in May 1961 showed no abnormality.  The veteran 
reportedly had sustained a laceration of his left shoulder 
during active service.  No residuals of it are shown or 
claimed.  Moreover, no shoulder abnormality was detected on 
the VA examination in April 1997, when X-rays were obtained.  
While claimed, no arthritis of the left shoulder has been 
shown.  The medical evidence shows no left shoulder 
disability currently.  In the absence of current disability, 
the claim must be denied.  

The record does establish that during an October 1997 VA 
examination, an examiner recorded "marked stiffness and 
arthritic changes" in various joints, including the 
shoulders.  However, this information was in the review of 
systems rather than in the findings or diagnoses.  In the 
context of the document, the notation was no more than a bare 
transcription of lay history rather than competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
This fact is supported by the examination report which 
detailed the presence of arthritic changes in some joints, 
but not the shoulders.  

The Board notes that the veteran testified that he has left 
shoulder pain and that he thinks he has arthritis, and that 
the 1997 VA examiner entered a diagnosis of arthralgia of 
multiple joints.  However, the examiner did not attribute the 
arthralgia to any in-service event.  Moreover, arthralgia 
(joint pain), without a diagnosed or identifiable underlying 
malady or condition is not subject to service connection.  
Pain cannot be compensable in the absence of an in-service 
disease or injury to which the pain can be connected by 
medical evidence.  Such a "pain alone" claim must fail when 
there is no sufficient showing that pain derives from an in-
service disease or injury.  Sanchez-Benitez v. Principi, 259 
F.3d (Fed. Cir. 2001).  Sanchez-Benitez is consistent with 
38 U.S.C.A. § 1131 which requires the presence of a 
disability due to disease or injury.  At this time, there is 
no competent evidence of a disease or injury that causes his 
arthralgia.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Evaluation of Post-Traumatic Seizures

At issue is the RO's determination on the veteran's original 
compensation claim that the disability at issue is no more 
than 20 percent disabling.  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, in a situation where he filed 
his claim more than a year after service discharge.  The 
evidence is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time during the rating period 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed during the appeal period and that a uniform 
evaluation is appropriate in this case.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows: a 100 percent evaluation is 
warranted for 12 major seizures during the preceding year; an 
80 percent evaluation is warranted for 4 major seizures, or 
more than 10 minor seizures weekly, during the preceding 
year; a 60 percent evaluation is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year; a 40 percent evaluation is warranted for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year; a 20 percent evaluation is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months; and a 10 percent 
evaluation is warranted for a confirmed diagnosis of epilepsy 
with a history of seizures.  38 C.F.R. § 4.124a.

Notes to the aforementioned regulation describe major 
seizures as generalized tonic-clonic convulsions accompanied 
by unconsciousness; minor seizures are described as brief 
interruptions in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes, 
nodding of the head, sudden loss of postural control, or 
sudden jerking of the arms, trunk, or head.  The frequency 
and nature of seizures may be established by competent, 
consistent lay testimony emphasizing convulsive and immediate 
postconvulsive symptomatology.  Evidence of the foregoing 
must be presented in order to warrant a change in an 
evaluation for a seizure disorder.  There is also information 
of note at 38 C.F.R. §§ 4.120, 4.121, and 4.122 (2001).

The service medical records confirm two major seizures over a 
two year period.  No major seizure has been reported since 
active service.  The current medical evidence and the 
competent evidence, including the veteran's and his wife's 
statements, clearly show that he has not had any major 
seizures in many years, and that he does not have at least 
five to eight minor seizures weekly.  Rather, taking the 
facts in their best light, he appears to have no more than 
about 30 minor seizures per year.  No tonic-clonic 
convulsions have been reported, and major seizures in many 
years have been denied.  

The Board notes that in May 1998 the veteran's wife reported 
that he had had three seizures in June 1997, two in July, 
three in August, and one in September 1997, one in January 
1998, two in February, and two in April 1998, lasting 10 to 
20 minutes.  When he felt one coming on, he would lay down or 
go off by himself.  There were some seizures which he did not 
know he was having.  He would get an ashen look in his face 
and lips, his eyes would dilate, and he would appear to be 
staring intently.  During the seizure, he could not see or 
hear his wife and could not remember having the seizure. She 
estimated that he had 25 to 30 seizures a year, and also that 
he had 10 to 15 of these seizures a year lasting up to 10 
minutes.  In June 1998, the veteran reported having two to 
six minor seizures a month.

The rating criteria for the 20 percent disability evaluation 
that has been in effect since December 19, 1996, contemplate 
a major seizure every two years or 2 minor seizures every 6 
months.  The criteria for the next higher rating of 40 
percent require a major seizure every six months, or 2 major 
seizures weekly for a year, or an average of at least five to 
eight minor seizures weekly for a year.  Once again, there 
have not been any major seizures during the rating period, 
and clearly the veteran does not average at least five to 
eight minor seizures weekly.  

It is noted that the number of minor seizures the veteran has 
had during the rating period falls between the minimal 
criteria for a 20 percent rating and the minimal criteria for 
a 40 percent rating.  However, both the 20 percent criteria 
and the 40 percent criteria have minimal thresholds, as 
denoted by the words "at least".  The veteran has more than 
the "at least" number for a 20 percent rating, but less 
than the "at least" number for a 40 percent rating.  Thus, 
the degree of disability he has falls within the criteria for 
a 20 percent rating and thus, the provisions of 
38 C.F.R. § 4.7 are not for favorable application and the 
benefit of the doubt doctrine does not apply.

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are appropriate under the 
circumstances.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).

Next, preliminary review of the record reveals that the RO 
expressly considered referral of the claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board notes that there has been no reported 
time lost from work and that there have been no reported 
hospitalizations due to the seizure disorder.  The veteran 
apparently keeps his seizures a secret and they have not 
caused him to lose any time from work or caused him to be 
hospitalized.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  The preponderance of the 
evidence, consisting of the lay and medical evidence, is 
against the claim, and there is no doubt to be resolved in 
the veteran's favor.



ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of a left shoulder injury is 
denied.

A disability rating in excess of 20 percent for post-
traumatic seizures is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

